EXHIBIT 99.2 iTrackr Systems, Inc. Unaudited Pro Forma Consolidated Balance Sheet As of March 31, 2011 iTrackr RespondQ Acquisition Actual Actual Adjustments Pro Forma Assets Current Assets Cash $ $ $ Accounts receivable ) 1) Other current assets - ) 2) Total Current Assets ) Fixed assets - Accumulated depreciation ) ) - ) Net fixed assets - Customer lists net - - Other assets - - Total Assets $ Liabilities and Stockholder's Equity Current Liabilities Accounts payable and accrued expenses $ $ $ )
